UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6654



JAMES MCCOY HARRIS,

                                               Petitioner - Appellant,

          versus

NORTH CAROLINA     ATTORNEY   GENERAL;   TOM    C.
MARTIN,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. Paul Trevor Sharp, Magis-
trate Judge. (CA-95-759-1)


Submitted:   December 12, 1996           Decided:    December 18, 1996


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Dismissed by unpublished per curiam opinion.


James McCoy Harris, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the magistrate judge's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214.* We have reviewed the record and the

magistrate judge's opinion and find no reversible error. Accord-

ingly, we deny a certificate of probable cause to appeal; to the

extent a certificate of appealability is required, we deny such

certificate. We dismiss the appeal on the reasoning of the magis-
trate judge. Harris v. North Carolina Attorney General, No. CA-95-
759-1 (M.D.N.C. Mar. 22, 1996). We also deny Appellant's motion to

proceed in forma pauperis. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
      The parties consented to disposition by a magistrate judge
pursuant to 28 U.S.C. § 636(c) (1994).

                                 2